Per Curiam.

On January 7, 1942, the respondent was duly convicted in the United States District Court for the Southern District of New York of the crime of transporting and causing to be transported stolen bonds, in interstate commerce, in violation of sections 88, 415 and 550 of title 18 of the United States Code. The Circuit Court of Appeals, Second Circuit, affirmed the conviction (see United States v. Turley, 135 F. 2d 867). This crime is a felony under the Federal statutes and it involves moral turpitude.
On January 25, 1944, the respondent pleaded guilty in the United States District Court for the Southern District of New York to the crime of transporting stolen securities in interstate commerce, receiving and disposing of stolen securities, which were part of and moving as and constituting interstate commerce, knowing same to have been stolen, and conspiracy so to do, in violation of sections 415, 416 and 418a of title 18 of the United States Code. These crimes are also felonies under the Federal statutes and they involve moral turpitude.
Pursuant to subdivision 3 of section 88, and section 477 of the Judiciary Law, therefore, respondent should be disbarred.
i Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ., concur.
Respondent disbarred.